Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group VI in the reply filed on 08/18/2022 is acknowledged.  
Status of the Application
	The elected claims have been canceled and new claims 21-31 that are in the same scope as the elected claims.
Claims 21-31 are pending and are currently under examination.  

Priority
Applicant does not receive the benefit of the earlier application 15/485,473 and earlier divisional because the prior applications do not provide adequate support for the claims of the instant application and thus applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.   
The instant application does not receive the benefit of any of the earlier filed priority documents because the instantly recited method inhibiting proliferation of colon cancer cells using an oligonucleotide that hybridizes to CD49f mRNA wherein the oligonucleotide selectively hybridizes to a CD49f mRNA and wherein the oligonucleotides comprises or consists of the claimed sequence regions is not supported. If Applicant believes the prior application provides support then applicant must point, with particularity, to where such support can be found in the specification of the prior application.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Thus, the claims are accorded a priority date of 01/08/2020, the filing date of the instant application.

Claim Rejections - 35 USC § 112
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are amended to recite methods of inhibiting proliferation of colon cancer cells comprising contacting the ells with an oligonucleotide, having the claimed nucleotides, that selectively hybridizes to a CD49f mRNA molecule and appears to depart from the claims are originally filed and is therefore considered new matter. 
Applicant points to Figures 91-95 and 98 as well as page 146 for support.  Figures 94 and 95 describes knockdown of CD49f inhibits proliferation of HT29 and HTC116 colon cancer cells however these figures and the description of these figures do not provide support for methods of inhibiting proliferation of colon cancer cells using any oligonucleotide using RNAi or any siRNA or antisense oligonucleotide.  Further there is no description describing whether the knockdown is in vivo or in vitro.
Figure 98 illustrates the mRNA sequence of CD49f with siRNA target regions with dose-dependent biological activity that are underlined in bold.  This figure and the description of the figure in the specification does not describe the specific regions of oligonucleotides, as in claims 26-31, that have the function of inhibiting proliferation of colon cancer cells or that have the function of dose-dependent biological activity.
Page 146 of the specification describes CD49f peptides observed by mass spec and describes CD49f overexpression in multiple tumor types.
The specification as filed does not contemplate the breadth of the methods claimed.  If Applicant believes that such support is present in the specification and claimed priority documents, Applicant should point, with particularity, to where such support is to be found.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a genus of oligonucleotides, which encompasses RNA, DNA, miRNA, ribozymes, antisense, siRNA, shRNA, probes or primers, for example.  The specification does not describe the genus of oligonucleotides with any sequence or size requirements with the function of selectively hybridizing to a CD49f mRNA to inhibit proliferation of colon cancer cells.
The specification and claims do not indicate what distinguishing characteristics of the oligonucleotides that are concisely shared by the members of the genus of oligonucleotides represented by the genus claimed. A review of the specification shows that it provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  
The specification does not describe a representative number of species of the genus of oligonucleotides as claimed with the functional characteristics of selectively binding to a CD49f mRNA. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types of oligonucleotides and varying sizes and chemical compositions, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of oligonucleotides as claimed.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laudato, Sara, et al. (P53‐induced miR‐30e‐5p inhibits colorectal cancer invasion and metastasis by targeting ITGA6 and ITGB1." International journal of cancer 141.9 (2017) and evidenced by Murchison et al. (miRNAs on the move: miRNA biogenesis and the RNAi machinery." Current opinion in cell biology 16.3 (2004): 223-229)).
	Laudato teach methods of inhibiting proliferation of colon cancer cells, RKO and HCT116, in vitro and in vivo using a miR-303-5p (see at least page 1883).  As evidenced by Murchison et al., miRNA can be processed by RNAi and further can be a double stranded structure, thus meeting the limitations of claims 22 and 23.
	Thus Laudato anticipates the instant claims.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23 , 30 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruben et al. (US Patent No. 7,582,441).
Ruben et al. teach antisense and RNAi methods to target a CAT gene, CD49f, to treat colon cancer (see para. 0143) and teach the sequence of CD49f identical to instant SEQ ID No. 193 in Figure 98 and instant SEQ ID No. 76. Ruben et al. teach in Figure 94 knockdown in CD49f mRNA inhibits proliferation in colon cancer cells.
Thus Ruben et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruben et al. (US Patent No. 7,582,441) and Vickers et al. (Efficient Reduction of Target RNAs by Small Interfering RNA and RNase H-dependent Antisense Agents.  J. Biological Chemistry 2003, Vol. 278: No. 9, pages 7108-7118).
Ruben et al. teach antisense and RNAi methods to target a CAT gene, CD49f, to treat colon cancer (see para. 0143) and teach the sequence of CD49f identical to instant SEQ ID No. 193 in Figure 98 and instant SEQ ID No. 76. Ruben et al. teach in Figure 94 knockdown in CD49f mRNA inhibits proliferation in colon cancer cells. Ruben et al. teach in Figure 98, specific siRNA target regions.
Ruben et al. do not specifically teach methods of administration of an oligonucleotide targeted to CD49f and do not teach specific oligonucleotides to target regions of Seq ID No. 193.
It is well known in the art that if the target region is known, efficient siRNA and antisense sequences can be designed to target the known regions of a target gene and efficiently inhibit gene expression (see Vickers et al. page 7109 and discussion page 7116-7117).
It would have therefore been obvious to design specific siRNA to the claimed target regions to generate effective oligonucleotides such as siRNA for use in the methods of treating colon cancer as taught by Ruben et al.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635